Citation Nr: 1220246	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Restoration to 100 percent for the evaluation of prostate adenocarcinoma and radical suprapubic prostatectomy residuals, currently rated 60 percent disabling, effective July 1, 2006, to include entitlement to an increased rating.

2.  Entitlement to an effective date earlier than November 28, 2005, for the award of special monthly compensation (SMC) benefits based on housebound criteria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to September 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and the Appeals Management Center (AMC) in Washington, DC. 

In a January 2006 rating decision, the RO proposed to reduce the disability rating assigned to prostate cancer residuals from 100 percent disabling to 40 percent disabling.  In an April 2006 rating decision, the RO reduced the disability rating assigned to prostate cancer residuals from 100 percent to 40 percent disabling, effective July 1, 2006.  A notice of disagreement was received in May 2006, a statement of the case was issued in November 2006, and a substantive appeal was received in December 2006.  In the substantive appeal, the Veteran requested an increased rating, which was denied in an October 2007 rating decision.  A supplemental statement of the case was issued in May 2008 pertaining to an evaluation in excess of 40 percent for the prostate cancer residuals.  While it is not clear that the Veteran filed a notice of disagreement with regard to the denial of an increased rating, the Board took jurisdiction of this issue. 

In January 2010, the Board remanded these matters to the AMC for further development.

In a March 2011 rating decision, the AMC assigned a 60 percent disability rating to prostate cancer residuals, effective July 1, 2006, and granted entitlement to SMC, effective November 25, 2005.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned or been restored.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to an effective date earlier than November 28, 2005, for the grant of SMC is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  From July 1, 2006, there has been no local recurrence or metastasis of the Veteran's prostate cancer.

2.  From July 1, 2006, the Veteran's prostate cancer residuals is manifested by voiding dysfunction, including the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  From July 1, 2006, the criteria for restoration of a 100 percent disability rating for prostate adenocarcinoma and radical suprapubic prostatectomy residuals have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2011).

2.  From July 1, 2006, the criteria for a disability rating in excess of 60 percent for prostate adenocarcinoma and radical suprapubic prostatectomy residuals have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the propriety of the ratings assigned to prostate cancer residuals, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a January 2006 rating decision and notice letter, the Veteran was informed of the proposal to reduce the disability rating assigned to prostate cancer residuals from 100 percent disabling to 40 percent disabling.  Action taken to reduce the rating from 100 percent disabling to 40 percent disabling, effective July 1, 2006, was taken pursuant to 38 C.F.R. § 3.105(e) in an April 2006 rating decision.  Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 100 percent level.  It should also be pointed out that the initial reductions, taken within less than five years from the award of the 100 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); see also Collier v. Derwinski, 2 Vet. App. 247, 249 (1992); Tucker v. Derwinski, 2 Vet. App. 201, 203-04 (1992) (the requirements for decrease of a rating for disabilities which have continued for a long time at the same level are more stringent than those for an initial award or an increase in ratings).  

Proper notice was given to the Veteran in May 2006, August 2008, and March 2010 regarding his claim for an increased rating and the reduction of the disability ratings assigned to prostate cancer.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the January 2010 Board Remand.  The evidence of record contains the Veteran's VA and private medical records, and records from the Social Security Administration (SSA).  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examinations assessing the severity of his disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's disability was evaluated according to criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528.  A 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

A maximum rating of 60 percent is assigned for a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  The rating criteria provide for ratings from zero to 100 percent for renal dysfunction.  38 C.F.R. § 4.115a.

In an October 2004 rating decision, service connection was established for prostate adenocarcinoma and radical suprapubic prostatectomy residuals, rated 100 percent disabling, effective June 21, 2004.  

In November 2005, the Veteran underwent a VA examination.  The examiner noted a history of adenocarcinoma of prostate approximately two years prior when he underwent radical suprapubic prostatectomy.  There was a history of urinary frequency; the Veteran reported urinating once every one hour during daytime with five to six-time nocturia and intermittent dribbling.  He denied any dysuria.  He experiences occasional stress urinary incontinence but does not use or require pads.  His PSA level was less than 0.010.  The examiner diagnosed adenocarcinoma of prostate, status post radical suprapubic prostatectomy.  The examiner commented that the adenocarcinoma of prostate appeared to be in clinical remission without evidence of metastatic disease.  

Thereafter, the rating assigned to his prostate cancer residuals was reduced to 40 percent disabling, effective July 1, 2006; however, as detailed, in a March 2011 rating decision, a 60 percent disability rating was assigned, effective July 1, 2006.  

A June 2007 VA examination report reflects that his prostate malignancy was in full remission.  The Veteran reported that his last treatment for his prostate cancer residuals was in August 2003.  

At his March 2010 VA examination, the Veteran stated that his residuals of prostate cancer residuals did not require current treatment.  The treatment records do not provide contrary results.  

The examination reports and treatment records on file reflect that the Veteran has suffered from residuals from prostate surgery, but there has been no local recurrence or metastasis of the Veteran's prostate cancer, thus it was no longer appropriate to rate the Veteran's prostate cancer as 100 percent disabling per Diagnostic Code 7528.  While acknowledging that the Veteran is at risk of recurrence of prostate cancer, to date a recurrence has not occurred.  Thus, discontinuance of the 100 percent rating, effective July 1, 2006, was appropriate per the diagnostic criteria and applicable regulations.  Thus, a restoration of the 100 percent rating is denied.

As a 100 percent rating was no longer appropriate, the Veteran's prostate cancer was to be rated in consideration of residuals.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  As detailed, the Veteran is in receipt of the maximum schedular rating for voiding dysfunction per § 4.115a.  The diagnostic criteria for 'urinary frequency,' 'obstructed voiding,' 'marked obstructive symptomatology,' and 'urinary tract infection' would not provide the basis for a higher schedular rating, and a separate rating under such schedular criteria would amount to pyramiding.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  As there have been no findings of renal dysfunction, a higher rating is not warranted under such diagnostic criteria.  Thus, a disability rating in excess of 60 percent for prostate cancer residuals is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has provided statements pertaining to the symptomatology associated with prostate cancer residuals, including leakage and wearing pads.  

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the prostate cancer residuals is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability (TDIU) due to service-connected disabilities is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, a TDIU issue is not raised by the record.  The Veteran's SSA records demonstrate that he is currently unemployed due to his back disorder, and not due to his prostate cancer residuals.  At his March 2010 VA examination, it was noted that the Veteran was unemployed due to his psychiatric disorder.  Throughout the appeal, the Veteran has not argued that he is unable to work due to his prostate cancer residuals.  There is no medical evidence in the claims file attributing the Veteran's prostate cancer residuals to his current unemployability.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Restoration of a 100 percent disability rating for prostate adenocarcinoma and radical suprapubic prostatectomy residuals from July 1, 2006, is denied.  

From July 1, 2006, entitlement to a disability rating in excess of 60 percent disability rating for prostate adenocarcinoma and radical suprapubic prostatectomy residuals is denied.


REMAND

As detailed, in a March 2011 rating decision the AMC granted entitlement to SMC based on housebound criteria, effective November 28, 2005.  The Veteran's representative submitted a statement in May 2011, expressing, in pertinent part, disagreement with the effective date assigned.  The Board construes this statement as a valid notice of disagreement with the March 2011 rating decision.  To date, a statement of the case has not been issued.  Accordingly, this matter must be returned to the AMC for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the May 2011 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issue of entitlement to an earlier effective date for the grant of special monthly compensation, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


